33 A.3d 1261 (2011)
COMMONWEALTH of Pennsylvania, Respondent
v.
Vernon Lee ESTEPP, Petitioner.
No. 384 EAL 2011
Supreme Court of Pennsylvania.
December 28, 2011.

ORDER
PER CURIAM.
AND NOW, this 28th day of December 2011, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
1. Should this case be remanded to the lower court for hearings regarding police misconduct?
2. Should the Petitioner be granted a new trial because of the admission of hearsay evidence from a non-testifying "informant" through the testimony of suspended officer Jeffrey Cujdik?
The parties are directed to frame any arguments concerning after-discovered evidence under the four-pronged standard of Commonwealth v. Dennis, 552 Pa. 331, 715 A.2d 404, 415 (1998).